Motion by petitioner to suspend Norman Gersman, an attorney and counselor-at-law, admitted to the Bar of the State of New York by the Appellate Division of the Supreme Court, First Judicial Department, on February 22, 1977, under the name Norman Julian Gersman, pursuant to section 691.4 (l) of the Rules Governing the Conduct of Attorneys of the Appellate Division, Second Judicial Department (22 NYCRR), on ground that he is guilty of professional misconduct immediately threatening the public interest.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that the respondent Norman Gersman, pursuant to section 691.4 (l) of the Rules Governing the Conduct of Attorneys (22 NYCRR 691.4[l]) is immediately suspended from the practice of law in the State of New York, until the further order of this court and/or the determination of the disciplinary proceeding; and it is further,
*62Ordered that the said Norman Gersman, be and he hereby is commanded to desist and refrain: (1) from practicing law in any form either as principal or agent, clerk or employee of another; (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority; (3) from giving to another an opinion as to the law or its application, or any advice in relation thereto; and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered and directed that the respondent, Norman Gersman, shall comply with this court’s rules governing the conduct of disbarred, suspended or resigned attorneys — a copy of such rules being annexed hereto and made a part hereof. Mollen, P. J., Mangano, Thompson, Bracken and Balletta, JJ., concur.